Title: From Alexander Hamilton to John Adlum, 10 September 1799
From: Hamilton, Alexander
To: Adlum, John


          
            Sir,
            N. York Sept. 10th. 1799
          
          Capt. Massey’s Company of Artillerists having been ordered from fort Mifflin you will immediately cause Capt. Irvin’s Compy. to proceed to that Fort to replace the other. For this purpose, you will take the proper arrangement with the contractor’s Agent for transportation and supply from Reading to Fort Mifflin. The Compy. will avoid going into Philadelphia
          With great consideration &c
          Major Adlum—
          
            P.S. I lately wrote to you in answer to several of your letters—Did you receive mine? Inform me when the Compy. marches—
          
        